                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         REGINA SALUD,
                                   4                                                         Case No. 18-cv-01677-YGR
                                                        Plaintiff,
                                   5
                                                  v.                                         CASE MANAGEMENT AND
                                   6                                                         PRETRIAL ORDER
                                         EXPEDITORS INTERNATIONAL,
                                   7
                                                        Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    REFERRED TO MAGISTRATE JUDGE FOR
Northern District of California
 United States District Court




                                        MANDATORY SETTLEMENT CONFERENCE TO BE                  April 3, 2020
                                  13    COMPLETED BY:
                                  14    NON-EXPERT DISCOVERY CUTOFF:                           November 20, 2019
                                  15
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                               February 11, 2020
                                  16    BE HEARD BY:

                                  17    COMPLIANCE HEARING (SEE PAGE 2)                        Friday, August 14, 2020 at 9:01 a.m.

                                  18    JOINT PRETRIAL CONFERENCE STATEMENT:                   August 21, 2020
                                  19    PRETRIAL CONFERENCE:                                   Friday, September 4, 2020 at 9:00 a.m.
                                  20    TRIAL DATE AND LENGTH:                                 Monday, September 21, 2020 at 8:30 a.m.
                                  21                                                           for one week Jury Trial
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                  22
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, August 14,
                                  23
                                       2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                  24
                                       Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal
                                  25
                                       Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1   to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT

                                   2   confirming they have complied with this requirement or explaining their failure to comply. If

                                   3   compliance is complete, the parties need not appear and the compliance hearing will be taken off

                                   4   calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement

                                   5   in a timely fashion. Failure to do so may result in sanctions.

                                   6          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   7   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   8   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   9          IT IS SO ORDERED.

                                  10   Dated: November 8, 2019

                                  11                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
